Davis, J.
This action was brought to recover $1694.76 as balance due for goods sold and delivered. The summons and complaint were served September 25, 1906, and the answer was served by mail October 1, 1906. An amended answer was served by mail October 11, 1906; but the plaintiffs returned the amended answer as not having been served in time (six days). The defendant made a motion to coim pel plaintiffs to accept the amended answer, upon the ground that her service of the original answer by mail gave her double time to serve an amended answer. This motion was denied and the order was affirmed, without opinion, on appeal to the Appellate Term of this Court in December, 1906. The question of the status of this amended answer also came up on an appeal from an order made at plaintiffs’ instance, placing the case on the short cause calendar. This appeal was heard at the ¡November, 1906, term of this .court, and the order was affirmed without opinion. On both appeals this court was of the opinion that the amended answer had not been served in time and that, therefore, a new *269note of issue and notice of trial were not required. The case came on for trial October 23, 1906. The defendant objected to the trial proceeding because there had been no notice of trial" served and no note of issue filed since the service of the amended answer. This objection of the defendant was overruled and exception to the ruling was noted. In making this ruling the court evidently had in mind the two previous decisions of the same court (recently affirmed on appeal) to the effect that the amended answer had not been served in time. We refer to the order denying the motion to compel acceptance of the amended answer and to the order placing the case on the short cause calendar upon the issue raised by the original answer. The plaintiffs proved their case, the defendant putting in no testimony, and a verdict was directed in their favor. The defendant appeals from the judgment entered on this verdict. Although the defendant put in no.testimony, she made specific and general objections to all, of the testimony, on the ground that the case was not properly before the court because of lack of note of issue and notice of trial-.subsequent to the service of her amended answer. Her objections were all overruled and exception taken. After plaintiffs had rested, the defendant offered to prove the facts connected with her service of the amended answer. Her offer was rejected and exception taken. The amended answer was not made part of this record and its contents are not before the court. But whatever its contents, whether calling for a reply or not, it would not affect the question of its being served in time. We think the court was right in proceeding with the trial and in rejecting defendant’s offer. Inasmuch as no opinion was written by this court on the two other appeals, it seems proper to state briefly its position on the question involved. The defendant claims to have doubled her time to serve the amended answer because she served her original answer by mail. It is claimed that sections 798 and 542 of the Code of Civil Precedure, when read together, give a-defendant who has served an original answer by mail double time to serve an amended answer. Section 798 reads in part as follows: *' Where it is prescribed in this act, or in the general, rules *270of practice * * * that the adverse party has a speci"fied time, after notice or service, within which to do an ácf; if service is made through the post office, the time so reqiiired • or allowed is double the time specified.” We' have here a special provision for the benefit of the party served by mail whose time to answer a pleading so served might- otherwise be cut down through delay in the mails. The privilege of mailing is met by the privilege of double time to answer the pleading served by mail. The necessity of some indulgence in the matter of time to the party served becomes apparent .in view of the fact that the time to answer the pleading begins to run from the day of mailing, and not from the receipt of the paper mailed. Van Horne v. Montgomery, 5 How. Pr. 238; Schlesinger v. Borough Bank, 112 App. Div. 121, 126, 127. But the defendant contends that, having doubled the plaintiffs’ time by mailing her amended answer, she thus doubles her own time to serve an amended answer. It is urged that such is the effect of section '542 of the Code. This section reads in part as follows: “Within twenty days after a pleading, or the' answer, demurrer or reply thereto, is served, or at any time before the period for answering it expires, the pleading may be once amended by the party, of course, without costs and without prejudice to the proceedings already had.” Defendant claims that' plaintiffs’ time to reply or demur to her answer had been length- ' ened to twelve days and that, as she served her amended answer on the eleventh day, she thus served it at “ a time-before the period for answering it expired.” We think such a construction of these two sections is at variance with the intention of the Legislature as expressed in section 798. The main purpose of that section was to relieve' a party served from being put to a disadvantage by the' mailing of his opponent’s pleading. How if that opponent can double his own time, also, by simply mailing his pleading to his Adversary, the equality established by section 798 is'destroyed with the advantage again in favor of the mailing party. The whole purpose of the provision in section 798 p thus -frustrated. In harmony with this view we find the case of Armstrong v. Phillips (60 Hun, 243), in which Iho *271court say: “The defendant had hut twenty days'in-which to serve his amended answer as of course (Sec. 542). He could not, by serving his original answer by mail give himself double time in which to amend it. It was the adverse party, and not himself, who acquired double time.” The same view was held by Mr. Throp who, in his note to section 798, says that a party cannot entitle himself to double time by serving his pleading in this way. There are other authorities setting forth views contrary to those expressed above. See Schlesinger v. Borough Bank, 112 App. Div. 121. Under the circumstances we have adopted the view that the amended answer in this case was not served in time and that the judgment appealed from should be affirmed, with costs.
Gildebsleeve and Hendrick, J., concur.
Judgment affirmed, with costs.